  Case 4:17-cr-00293-BSM Document 1855-1 Filed 12/29/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION
UNITED STATES OF AMERICA )                   PLAINTIFF
                                   )
 v.                                 ) No. 4:17-CR-00293-BSM
                                   )
                                   )
TROY R. LOADHOLT, ET AL            )
                                           DEFENDANT
     MOTION FOR APPOINTMENT OF SECOND ATTORNEY

      Comes now, Christopher Buber, by and through his attorney Crystal

Okoro, and its Motion for Appointment of Second Attorney, now states:

      1. Counsel anticipates that this matter will likely go to trial.

      2. The government projects that their case in chief will be at least a

         month.

      3. The cumbersome nature of this case, voluminous discovery, and

         trial preparation necessitates a second attorney be appointed in

         this matter.

      4. CJA attorney Lawrence A. Walker has agreed to accept

         appointment if the court so allows. Walker was appointed in this

         matter and does not foresee any potential conflicts. Additionally,

         Attorney Walker is already familiar with this matter and has been

         provided a copy of this Motion.

      5. This motion is grounded in the interest of justice, fair play, and

         judicial economy.
   Case 4:17-cr-00293-BSM Document 1855-1 Filed 12/29/20 Page 2 of 2




       WHEREFORE, Defendant respectfully request that the Court enter a

granting said Motion and all other relief deemed equitable.

                                     Respectfully submitted,

                                                    Crystal Okoro
                                                    Attorney at Law AB#12077
                                                    P.O. Box 1118
                                                    North Little Rock, AR 72115
                                                    Tel: 501.859.3424
                                                    Fax: 501.983.4203
                                                    okorocrystal@yahoo.com


                              CERTIFICATE OF SERVICE

        I hereby certify that on this 29th December, 2020 a true and correct copy of the
 foregoing was mailed to the Defendant, and was electronically filed with the Clerk of the
 Court using the CM/ECF system to notice all attorneys of record.




                                                    /s/Crystal Okoro
                                                    Crystal Okoro
